—In a proceeding to enforce the child support provision of a divorce judgment dated March 26, 1991, the father appeals from an order of the Family Court, Kings County (Ambrosio, J.), dated June 6, 1994, which denied his objections to an order of the same court (Panepinto, H.E.), dated March 21, 1994, which, inter alia, "dismissed” his motion to be relieved of his child support obligations.
Ordered that the order is affirmed, without costs or disbursements.
The divorce judgment provided for monthly child support payments. The appellant contends that he is not required to pay any child support pursuant to a provision of the stipulation of settlement which purportedly offset payments for equitable distribution against child support.
Where the terms of a settlement agreement conflict with a judgment of divorce, the judgment of divorce governs (see, Rainbow v Swisher, 72 NY2d 106, 110). Moreover, the appellant’s motion to modify the judgment of divorce based upon this very same argument was denied by order of the Supreme Court, *591Kings County (Schneier, J.), dated May 19,1993, and was previously rejected by the Family Court. No appeals were taken from those prior determinations. Accordingly, the appellant’s motion was properly denied. Miller, J. P., Pizzuto, Joy and Goldstein, JJ., concur.